Citation Nr: 1100962	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware.

The Board notes that in the Veteran's March 2009 substantive 
appeal, he requested a hearing before the Board at the local RO 
(a Travel Board hearing).  However, in a November 2009 letter, 
the Veteran's representative stated that the Veteran does not 
want any type of hearing before the Board, and that the Veteran 
incorrectly made such notation in his substantive appeal.  Under 
these circumstances, the request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a December 2008 letter, the Veteran asserted that his service-
connected PTSD symptoms had worsened.  In an October 2010 
informal hearing presentation, the Veteran's representative, on 
behalf of the Veteran, contended that the Veteran's PTSD is more 
severely debilitating that the current 30 percent disability 
rating reflects.  The Board notes that the Veteran last underwent 
a VA PTSD examination in October 2007, which noted that neither 
the Veteran's claims file nor his medical records were made 
available for review by the VA examiner.  Therefore, the Board 
finds that a new VA PTSD examination is warranted in order to 
fully and fairly evaluate the Veteran's claim for a rating in 
excess of 30 percent for PTSD. See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

Accordingly, the RO should arrange for the Veteran to undergo a 
VA PTSD examination, by an appropriate examiner, at a VA medical 
facility.  The Veteran is advised that a failure to report to any 
scheduled examination, without good cause, may result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding, pertinent, VA records. The claims 
file currently includes outpatient treatment records from the 
Wilmington VA medical center (VAMC), dated from August 2007 to 
September 2007 and in September 2008.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding, pertinent, medical 
records for treatment of the Veteran's PTSD from the Wilmington 
VAMC, dated from September 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the 
Wilmington VAMC all outstanding pertinent 
medical records for treatment of the 
Veteran's service-connected PTSD from 
September 2007 to the present.  The RO/AMC 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo a VA PTSD examination, 
by an appropriate examiner, at a VA medical 
facility.  The entire claims file must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and studies 
should be accomplished and all clinical 
findings reported in detail.

The VA examiner  should identify the 
existence and severity of all current 
manifestations of the Veteran's PTSD.  The VA 
examiner also should render a multi- axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
representing the level of impairment due to 
the Veteran's PTSD.  In addition, the 
examiner should describe functional 
impairments as they affect the Veteran's 
employment.  

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim for a rating in 
excess of 30 percent for PTSD in light of all 
pertinent evidence and legal authority, to 
include express consideration of whether 
"staged rating," pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007), 
is appropriate, and whether the criteria for 
invoking the procedures for referral of the 
claim, pursuant to 38 C.F.R. § 3.321(b)(1), 
are met.

4.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC that contains 
notice of all relevant actions taken on the 
claim.  An appropriate period of time should 
be allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

